         Case 1:19-cv-03377-LAP Document 132 Filed 06/08/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

VIRGINIA L. GIUFFRE,

                       Plaintiff,
                                                    19 Civ. 3377 (LAP)
-against-
                                                             ORDER
ALAN DERSHOWITZ,

                       Defendant.



LORETTA A. PRESKA, Senior United States District Judge:

     The       Court   has     reviewed       Plaintiff’s    letter       regarding

Defendant’s       amended     counterclaims.          (See    dkt.    no.     130.)

Plaintiff’s counsel shall inform the Court by letter no later than

June 15, 2020, if Plaintiff wishes to 1) stand on her pending

motion    to    dismiss,     supplemented,     if   appropriate,     by    argument

related to the newly-added material in the counterclaim, or 2)

withdraw the present motion and file a new motion addressed to the

amended      counterclaim.         Plaintiff’s        counsel    shall       inform

Defendant’s counsel and the Court of the course chosen, and, if

appropriate, counsel shall confer and inform the Court of a

proposed briefing schedule.

SO ORDERED.

Dated:         New York, New York
               June 8, 2020

                                __________________________________
                                LORETTA A. PRESKA
                                Senior United States District Judge


                                          1
